  Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 1 of 25 PageID #:3831




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

LINDA BRADFORD, Individually and as
Special Administrator of the Estate of
DEVELT BRADFORD, deceased,

                             Plaintiffs,

                    v.                             No. 16 CV 1663

CITY OF CHICAGO, a Municipal                      Judge Thomas M. Durkin
Corporation, CHICAGO POLICE OFFICER
PHYLLIS GILL, CHICAGO POLICE OFFICER
JOHN OTTO, and DETENTION AIDE
DARRIN WEST,

                            Defendants.

                   MEMORANDUM OPINION AND ORDER

      In this case concerning the suicide of Develt Bradford (“Bradford”) while in the

custody of the City of Chicago (the “City”), Plaintiffs are Bradford’s widow Linda

Bradford, both individually and as special administrator of Bradford’s estate.

Defendants are the City, Chicago police officers Phyllis Gill and John Otto, and

detention aide Darrin West (Gill, Otto, and West together, “the Individual

Defendants,” and the City and the Individual Defendants together, “Defendants”).

Plaintiffs allege that Defendants are liable for Bradford’s suicide. Defendants have

moved for summary judgment. R. 198. For the following reasons, their motion is

granted.
  Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 2 of 25 PageID #:3832




                                      Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To

defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                   Local Rule 56.1

      Local Rule 56.1 requires parties moving for summary judgment to submit in

support of their motion a statement of material facts comprised of short numbered

paragraphs with citations to admissible evidence. L.R. 56.1(a)(3). The nonmovant

then must respond with particularity, providing citations to “specific references to the

affidavits, parts of the record, and other supporting materials relied upon” in the case

of any disagreement. L.R. 56.1(b)(3)(B). The nonmovant also may submit a statement

of additional facts, the obligations for which are “identical to the obligations imposed

on the movant’s statement of facts.” Malec v. Sanford, 191 F.R.D. 581, 584 (N.D. Ill.



                                           2
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 3 of 25 PageID #:3833




2000); L.R. 56.1(b)(3)(C). If the nonmovant fails to controvert the movant’s facts in

the manner proscribed, the facts are deemed admitted. L.R. 56.1(b)(3)(C); Smith v.

Lamz, 321 F.3d 680, 683 (7th Cir. 2003). Indeed, the Court is “entitled to expect strict

compliance” with Local Rule 56.1, Cichon v. Exelon Generation Co. LLC, 401 F.3d 803,

809-10 (7th Cir. 2005), particularly where, as here, the parties are represented by

counsel, Pytell v. Bradley, 2010 WL 5110138, at *2 (N.D. Ill. Dec. 7, 2010) (“Strict

compliance with Local Rule 56.1 is required even of pro se litigants. Pytell, who is

represented by counsel, appears to have no excuse for failing to comply with the

rules.”) (internal citations omitted).

        Those rules notwithstanding, a significant portion of Plaintiffs’ response to

Defendants’ Local Rule 56.1 statement is improper because it contains argument,

incorrect characterization of the evidence and/or speculation, denials without proper

citation to the record, and factual allegations beyond those set forth in the paragraph

to which Plaintiffs were responding. See, e.g., R. 221 ¶¶ 3-4, 7-8, 10-12, 14-23, 25, 27-

29, 31, 33-34, 36-37, 45-47, 61, and 70. And Plaintiffs’ statement of additional facts

suffers from many of the same issues. See, e.g., R. 217 ¶¶ 3-6, 8-10, 12-19, 21-26, 29-

35. 29-34. 1 Plaintiffs’ legal conclusions, speculation, unsupported or argumentative

denials and mischaracterization of the evidence are ignored. See Campbell v. City of

Chicago, 2018 WL 4637377, at *1 (N.D. Ill. Sep. 27, 2018) (“Purely argumentative




1Plaintiff’s Rule 56.1 statement of additional facts contains paragraphs numbered
successively as follows: 1-21, 26-38, and 22. For purposes of clarification, the Court’s
references to those paragraphs are renumbered as Defendants’ responses to them are;
that is, from 1-35. See R. 224.

                                           3
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 4 of 25 PageID #:3834




denials, legal conclusions, and unsupported general denials do not belong in Local

Rule 56.1 Statements.”); De v. City of Chicago, 912 F. Supp. 2d 709, 714 (N.D. Ill.

2012) (“Speculative assertions are improper under Local Rule 56.1.”); Taylor v. Cook

Cty. Sheriff’s Off., 442 F. Supp. 3d 1031, 1041 (N.D. Ill. 2020) (Local Rule 56.1

statements that mischaracterize the evidence violate that rule). The same is true for

the additional facts Plaintiffs submitted through their response. Cichon, 401 F.3d at

809-10 (affirming district court decision to ignore additional facts submitted in

response to movant’s 56.1 statement). Further, Plaintiffs’ “factual allegations not

properly supported by citation to the record are nullities.” Malec, 191 F.R.D. at 583

(“citations must include page (or paragraph) numbers, as opposed to simply citing an

entire deposition, affidavit, or other exhibit document”). 2

        On the other hand, each of Defendants’ statements of fact are properly

supported. The Court thus credits Defendants’ version of the facts to the extent not

properly disputed in Plaintiff’s responses or by Plaintiffs’ own Local Rule 56.1

statement of additional facts and evidentiary materials, and deems the offending

portions of Plaintiffs’ responses to be admissions. Campbell, 2018 WL 4637377 at *1;

Aberman v. Bd. of Educ. of Chicago, 242 F. Supp. 3d 672, 677 (N.D. Ill. 2017). The

Court turns to the facts set forth and properly supported by the parties’ submissions

in accordance with Local Rule 56.1, which come primarily from Defendants’ filings.



2
  Plaintiffs also cite to the operative complaint and to prior pleadings as evidence. See
id. ¶¶ 20, 21, 34, 35. But “mere allegations of a complaint are not evidence.” Tibbs v.
City of Chicago, 469 F.3d 661, 663 n.2 (7th Cir. 2006). And prior pleadings are of no
legal effect. See 188 LLC v. Trinity Indus., Inc., 300 F.3d 730, 736 (7th Cir. 2002) (an
amended pleading makes the prior pleading “functus officio”).

                                            4
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 5 of 25 PageID #:3835




Waldridge v. Am. Hoescht Corp., 24 F.3d 918, 922 (7th Cir. 1994) (“[D]istrict courts

are not obliged . . . to scour the record looking for factual disputes.”).

                                      Background

        Defendant Detective John Otto and non-party Detective Richard Sullivan

arrested Bradford without a warrant at his home early in the morning on November

15, 2011 based on information linking him to a recent armed robbery and murder. 3

Bradford was wearing pajamas at the time, but was given clothing, including his

sweatshirt, pants, and jacket. Bradford, who had been arrested ten times before that

on primarily drug-related charges, waived his Miranda rights and provided the

detectives with information regarding the alleged shooter. The detectives then drove

Bradford to the District 5 Police Station at 727 East 111th Street in Chicago and

brought him to Area 2 for questioning.

        At approximately 2:48 a.m., Bradford was placed in Interview Room 2 at Area

2. Interview Room 2 contains an Electronic Recording of Interview (“ERI”) switch,

which was activated and recorded the audio and video of Detective Otto’s interview



3 Plaintiffs offer the June 15, 2020 affidavit of Bradford’s sister, Diane Bradford
Hyman, who lived in the same building as Bradford and was present when Bradford
was arrested. R 219, Ex. 3. In that affidavit, Ms. Hyman states among other things
that she “overheard the officers who came into the house scream ‘yeah, we have that
N—er now.’” R. 219, Ex. 3 ¶ 6. Defendants argue that this affidavit contradicts Ms.
Hyman’s October 17, 2014 deposition testimony, in which Ms. Hyman recounted her
conversations with the officers and the statements she heard them make, none of
which statements were similar to that alleged in her affidavit. See generally R. 224,
Ex. AA; McCann v. Iroquois Mem’l Hosp., 622 F.3d 745, 750-51 (7th Cir. 2010) (“a
plaintiff cannot manufacture an issue of fact by submitting an affidavit that
contradicts prior sworn testimony”). The Court agrees, but notes that this statement
is not relevant to the claims in the case.


                                             5
  Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 6 of 25 PageID #:3836




with Bradford a few minutes later. Detective Otto read Bradford his Miranda rights

and began to discuss the shooting and robbery in question. Shortly thereafter,

Bradford asked to speak to a lawyer. Detective Otto ended the interview and left the

room. Around 4:20 a.m., Detectives Otto and Sullivan removed Bradford from the

interview room for processing and to complete his arrest report. Bradford was

continuously recorded by the ERI until that point.

      Bradford was taken to the District 5 lockup around 7:00 a.m. Lockup personnel

noted during Bradford’s intake that he did not appear despondent or irrational, and

that he indicated when asked that he had not attempted suicide or serious harm

before, and had no serious medical or mental problems. Like Interview Room 2, the

lockup contained video cameras, but they were inoperable, as they had been for years.

      Bradford was removed from lockup and taken back to Area 2 for lineups from

approximately 8:00 a.m. to 10:00 a.m. on November 16, 2011, before being returned

to Interview Room 2, where he was once again recorded by the ERI. Around 11:16

a.m., Bradford indicated that he wanted to talk. He was then questioned by non-

parties Detective Alfini and his partner after waiving his Miranda rights. During this

interview, Bradford supplied more information regarding his role in the robbery and

shooting, and regarding the alleged shooter. Before concluding the interview,

Detective Alfini and his partner asked Bradford “Are you ok?” Bradford responded

“hell no, I ain’t.” Detective Alfini then said “You know what I mean. For the

circumstances we’re in.” Bradford raised his hands palms up in response, shook his

head, and said “yeah.” Detective Alfini asked Bradford if he needed anything to eat,



                                          6
  Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 7 of 25 PageID #:3837




offered to heat up the food that he had been eating, lit Bradford’s cigarette, and

promised (at Bradford’s request) to look for some better cigarettes for him.

      Bradford was interviewed again by different detectives around 7:19 p.m. and

8:01 p.m. that evening regarding other robberies that he was involved in. Both

interviews were recorded by the ERI. When speaking to him at 8:01 p.m., the

detectives acknowledged that Bradford had “been here for a while” and had “talked

to a few different detectives.” The detectives then asked Bradford if he was “willing

to talk to [them],” and Bradford agreed. He was again read his Miranda rights, and

thereafter answered their questions.

      Bradford did not indicate at any point during any of the recorded interviews

that he was in pain or having any medical issues, or that he was contemplating

suicide or self-harm. There likewise is no other evidence that he otherwise told jail

staff that he was considering self-harm.

      Bradford was transported back to lockup at approximately 9:00 p.m., which

was the last time Detective Otto saw him. Detective Otto testified that Bradford

appeared to be doing fine at the time, and that he never did or said anything to make

Otto think that he might commit suicide. Otto went home around 12:30 a.m.

      That night, the Cook County Assistant State’s Attorney approved first degree

murder and robbery charges against Bradford. At some point that evening, Bradford

received a court order in his cell indicating that his bond hearing would take place

the morning of November 17, which, due to the timing of his arrest and approval of

charges, was outside of the usual 48 hours after arrest.



                                           7
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 8 of 25 PageID #:3838




         Defendant Detention Aide West worked the lockup the evening of November

16-17, arriving for duty after Bradford had been transported there. Non-party Officer

Gregory Jones was also on duty at the lockup that evening. Between them, Jones and

West checked Bradford’s and the other arrestees’ cells every 15 minutes pursuant to

City policy and recorded those checks in a logbook. In addition to the 15-minute

checks, Jones and West also checked the cells while completing other tasks in the

vicinity. Bradford remained calm and quiet throughout that time. None of the checks

revealed any observable change in Bradford’s demeanor. But at 1:25 a.m. on

November 17, 2011, ten minutes after the last logged check, Jones found Bradford

suspended by his neck with a pair of pajama pants tied to the bars of his cell. 4 Jones

immediately yelled for West, who rushed to help open the cell door, and then worked

to cut the pajama pants loose while Jones held Bradford up to create slack. Jones

performed chest compressions, and West ran to call the front desk so that staff could

notify the watch commander and call an ambulance. West then returned to Jones and

Bradford. The paramedics arrived within five minutes, but were unable to revive

Bradford, who was pronounced dead at 2:03 a.m.

         Defendant Lieutenant Phyllis Gill was working as watch commander that

night and was responsible for overseeing the lockup. Prior to his death, Gill saw

Bradford once while performing her lockup inspection. She did not get the impression

that he would harm himself, and nor had she received information to indicate that he

intended to.



4   The record is silent as to how the pajama pants came to be in the cell.

                                            8
  Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 9 of 25 PageID #:3839




      Dr. Ariel Goldschmidt performed an autopsy on Bradford’s body at the Cook

County Medical Examiner’s Office at approximately 9:00 a.m. on November 17, 2011.

According to Dr. Goldschmidt’s report, Bradford died of a hanging. The report noted

no injuries to Bradford’s body that were outside of those associated with a hanging,

and Dr. Goldschmidt ruled Bradford’s death a suicide. A second autopsy requested by

Bradford’s family also found to a reasonable degree of medical certainty that

Bradford’s manner of death was suicide, with no contributory causes of death.

      In the course of this case, Plaintiffs hired Dennis Waller, a private detective

with extensive experience in law enforcement and related training and education, as

an expert. Mr. Waller considered Bradford’s death a suicide, for which he suggested

that Bradford was at a high risk because of the change in his status from suspect to

an individual charged with murder, and because he was held “virtually

incommunicado for almost 48 hours.”

      A few days after Bradford’s death, another detainee committed suicide by

hanging. Lieutenant Gill testified that she had not heard of anyone who died by

hanging in the Fifth District before Bradford, and while she had heard that there had

been suicides in the past, she was not aware of the specifics. Detention Aide West

testified that he was not aware of any successful suicides prior to Bradford’s. There

is no evidence that Otto was aware of any suicides before Bradford’s.

      Plaintiffs filed this lawsuit in December 2011 in Illinois state court, alleging

state law claims of wrongful death and survival. Plaintiffs amended their complaint

several times before adding a Fourth Amendment claim against the Individual



                                          9
     Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 10 of 25 PageID #:3840




Defendants under 42 U.S.C. § 1983. Defendants then removed the case to federal

court. Almost a year later, Plaintiffs sought leave to file the operative complaint,

which added a claim against the City under Monell v. Department of Social Services

of the City of New York, 436 U.S. 658 (1987). This Court granted that motion, and

subsequently bifurcated and stayed the Monell claim.

         In all, the operative complaint sets forth: (1) Illinois state law claims against

the Individual Defendants under the Wrongful Death Act, 740 ILCS 180/0.01, et seq.

(Count I) and Survival Act, 755 ILCS 5/27-6, et seq. (Count II); (2) respondeat superior

and indemnification theories against the City (Counts V and VI, respectively); (4) a

Fourth Amendment claim against the Individual Defendants (Count III); and 5) a

Monell claim against the City (Count IV). R. 44. Defendants move for summary

judgment on all counts.

                                         Analysis

I.       Fourth Amendment (Count III)

         In Count III, Plaintiffs assert that the Individual Defendants acted in an

objectively unreasonable manner in failing to supervise and prevent Bradford’s death

while in custody. Claims related to conditions of confinement are governed by

different constitutional amendments depending on the individual’s status within the

criminal justice system. The Fourth Amendment governs where, as here, the

individual is under arrest but has not yet received a judicial determination of

probable cause. Lopez v. City of Chicago, 464 F.3d 711, 719 (7th Cir. 2006).




                                            10
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 11 of 25 PageID #:3841




        A.    Liability

        The Seventh Circuit distinguishes between claims concerning a failure to

provide medical care, and those pertaining to conditions of confinement, but in each

case applies the Fourth Amendment’s “objectively unreasonable” standard. See

Currie v. Chhabra, 728 F.3d 626, 629 (7th Cir. 2013). There is some confusion over

the theory Plaintiffs assert in this case. 5 But as explained below, Plaintiffs fail to

present evidence to support either theory, and the video and other evidence runs

contrary to both.

              1.    Medical care

        Courts look to four factors to determine whether an officer’s response to an

arrestee’s medical need—here, suicidal ideations—is objectively unreasonable: (1)

notice of the medical need; (2) seriousness of the medical need; (3) nature or scope of

the requested treatment; and (4) police interests involved. Florek v. Vill. of

Mundelein, Ill., 649 F.3d 594, 600 (7th Cir. 2011). But “officers must receive some

form of notice of suicide risk before their failure to prevent an arrestee’s suicide can

be considered objectively unreasonable.” Buford v. City of Chicago, 2009 WL 4639747,

at *3 (N.D. Ill. Dec. 3, 2009). Indeed, “[o]bjective reasonableness is not . . . measured

by whether an officer should have had notice of a medical condition, but whether an

officer having actual notice of an arrestee’s medical condition acted reasonably.”

Saucedo v. City of Chicago, 2015 WL 3643417, at *4 (N.D. Ill. June 11, 2015). An

officer may receive such notice “by word . . . or through observation of the arrestee’s


5 Theoperative complaint purports to allege a conditions of confinement claim,
whereas Plaintiffs’ response brief states that Count III concerns medical care.

                                           11
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 12 of 25 PageID #:3842




physical symptoms.” Florek, 649 F.3d at 600 (quoting Williams v. Rodriguez, 509 F.3d

392, 403 (7th Cir. 2007)). Defendants contend that none of the Individual Defendants

had notice that Bradford was prone to suicide, so none can be liable. The Court agrees.

There is no evidence that Bradford suffered from mental health issues, threatened or

engaged in self-harm in the past, or had suicidal ideations prior to his suicide, let

alone that any of the Individual Defendants knew that he had. And as explained

further below, Plaintiffs cannot side-step this failure of evidence.

      Otto. Plaintiffs argue that Detective Otto is liable because: (1) he knew

Bradford from prior arrests and that he “was on heroin and cocaine,” and if he did

not, Bradford “made it clear to him during the interrogation on video when he said ‘I

used my proceeds of the robbery to buy heroin’”; and (2) he was “trained to recognize

heroin withdrawal symptoms;” and “knew that Bradford was exhibiting these

symptoms.” R. 220 at 16. But Plaintiffs fail to substantiate that Otto was aware of

Bradford’s past or current troubles with illicit substances. And even if he was,

Plaintiffs offer nothing but speculation that Bradford was in withdrawal and that

Otto knew it. Moreover, Plaintiffs’ characterizations of Bradford’s “symptoms” are an

exaggeration in any case, and no reasonable jury could conclude otherwise. Indeed,

Plaintiffs contend that the ERI recordings show Bradford “shivering, sneezing and

sweating, all at the same time, pulling tissues out of a box and continuing to wipe his

brow,” and that he “look[ed] to be in pain” and was “twitching.” R. 220 at 7; R. 221 ¶

8. But the Court’s review of the recordings reveals that while Bradford did

occasionally use tissues, sneeze, and wipe his brow, there is no visible twitching or



                                           12
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 13 of 25 PageID #:3843




shivering, and nothing to indicate that he was in pain. Even if there were, Plaintiffs

cite no authority to indicate that signs of pain or withdrawal are enough to give notice

of a suicide risk. And the Court is dubious of such a contention. See Pulera v. Sarzant,

2019 WL 2476978, at *5 (E.D. Wis. June 14, 2019), aff’d, 966 F.3d 540 (7th Cir. 2020)

(“complaints of physical pain and discomfort d[o] not give notice” of “an imminent risk

of [self-]harm); see also Est. of Allen v. Cumberland Cty., 2018 WL 6705672, at *3

(D.N.J. Dec. 19, 2018) (that undergoing opiate withdrawal not sufficient to allege a

vulnerability to suicide).

      Plaintiffs also argue that Otto had notice of Bradford’s suicidality because

Bradford grew more and more despondent as time went on, began “crying

uncontrollably,” and “[h]is demeanor . . . move[d] into full depression.” R. 220 at 7.

First, this assumes that Otto witnessed every instance of behavior (which he denies).

And again, Plaintiffs exaggerate the evidence. The ERI recordings reflect that

Bradford ate, smoked cigarettes, answered questions about the crimes at issue,

expressed regret for having been involved, and otherwise largely sat quietly. That he

may have sniffled or cried softly at times or have been upset cannot be surprising,

and is not enough to suggest suicidal ideations as opposed to simple frustration or

upset about his situation. Courts have concluded that similar minor signs of upset

and even knowledge of diagnosed and medically-treated depression do not establish

notice of suicidality. See Pulera v. Sarzant, 966 F.3d 540, 551 (7th Cir. 2020)

(arrestee’s “scant comments” to defendant-officer indicating that his mother and

brother had recently committed suicide and that he had been prescribed clonazepam



                                          13
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 14 of 25 PageID #:3844




for depression “d[id] not raise an issue of fact” on Fourth Amendment medical care

claim); Matos ex rel. Matos v. O’Sullivan, 335 F.3d 553, 558 (7th Cir. 2003) (“not every

prisoner who shows signs of depression . . . can or should be put on suicide watch”);

Pulera, 2019 WL 2476978, at *5 (“Pulera gave no indication he was thinking of

harming himself to any of the nursing staff he has sued for failing to prevent him

from doing so less than forty-eight hours later. They cannot be faulted for failing to

read his mind.”). 6

        Plaintiffs also attempt to characterize the various officers’ behavior toward

Bradford as cruel or harsh, ask the Court to speculate about what occurred when

Bradford was not being recorded, and to assume that Detective Otto witnessed or

otherwise was privy to all of it. But even if Otto was always observing Bradford

(which, again, he denies), the ERI recordings reflect that the officers remained as

Bradford did—calm and relatively collected—speaking to him in a civil manner and

thanking him on several occasions for assisting in their investigations.

        Moreover, while earlier versions of Plaintiffs’ complaint allege that Bradford

was tortured while in the City’s custody, the operative complaint makes no such

claim. Compare R. 1-1 (Fifth Amended Complaint) with R. 44 (Sixth Amended

Complaint). And even if Plaintiffs’ torture allegations still were part of this case,




6 The closest Plaintiffs come to offering evidence of suicidality is Bradford’s statement
in an ERI recording from November 16, 2011 that “my life is done.” But that
statement was made to Detective Alfini in passing while lighting Bradford’s cigarette
and responding to Bradford’s question about how charges are determined, not during
any interview, and there is no evidence that Otto was listening in or watching at the
time.

                                           14
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 15 of 25 PageID #:3845




Plaintiffs’ “evidence” fails to support them. First, Plaintiffs rely upon allegations

concerning police conduct occurring at the same police station in 1986. See R. 217 ¶¶

3-4. Plaintiffs make no effort to demonstrate—nor do they contend—that any of the

Individual Defendants were involved in that conduct or otherwise connect that

conduct to this case.

        Plaintiffs also rely upon the June 11, 2020 affidavit of Bradford’s nephew,

Edwin Butler, who was questioned at Area 2 while Bradford was in custody.

According to Butler’s affidavit, when Butler attempted to speak to his uncle while

passing the room where he thought he was being held, Bradford did not answer, and

Detective Otto said “he can’t hear you now, ha!ha!ha!ha! He’s all f—ked up!” See R.

219-1 ¶ 25. Butler goes on to attest to his belief that “[s]omeone killed” Bradford “or

was instrumental in having or watching it be done.” Id. ¶ 34. But other than Butler’s

speculation, there is no record evidence that was the case. To the contrary, both

doctors who performed autopsies and Plaintiffs’ own expert concluded that Bradford’s

death was a suicide by hanging and cited no contributing causes or found any outward

signs of trauma. 7 See R. 23, Ex. H at 1-5, 9; R. 199, Ex. U at 47; R. 199, Ex. Z at 50,

53. Moreover, not only is it unclear that Bradford was in the room at the time such

that he could respond to Butler, but also Butler’s affidavit on this point is inconsistent




7 Plaintiffs also represent that Bradford “had marks on his arms” that “were
consistent with torture,” citing only to “Autopsy.” R. 217 ¶ 15. But there is nothing in
any autopsy report to support that fact. Instead, the photos from lockup show that
Bradford’s arms were intact while there, and the medical examiner testified that the
incisions to Bradford’s wrists in later photographs were not present prior to the
autopsy. See R. 23, Ex. I at 103-04.

                                           15
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 16 of 25 PageID #:3846




with his October 2014 deposition testimony in any case. 8 See R. 224, Ex. AB at 84,

86, 91, 92 (indicating on several occasions that Otto had stated that Bradford “was

f—ked,” and that Butler was not sure Bradford was in the room when he did not

respond to Butler’s inquiry); see also McCann, 622 F.3d at 750-51 (“a plaintiff cannot

manufacture an issue of fact by submitting an affidavit that contradicts prior sworn

testimony”).

        Summary judgment is proper for Otto on Plaintiffs’ medical care claim.

        Gill. Next, Plaintiffs contend that Gill is liable on the medical care claim

because she was in charge of lockup the evening of Bradford’s death and was

“personally responsible for the personnel at District 5” and “for the wellbeing of the

detainees.” R. 220 at 19. But “to recover damages against a prison official acting in

a supervisory role, a § 1983 plaintiff . . . must . . . [demonstrate] that the defendant,

through his or her own conduct, has violated the Constitution.” Perez v. Fenoglio, 792

F.3d 768, 781 (7th Cir. 2015) (emphasis added). Plaintiffs have not done so.

        Plaintiffs contend that Gill knew “that Bradford was a high profile case placed

in a cell where she was unable to see him and the cameras were broken.” R. 220 at

18. And Plaintiffs posit that Gill prepared a report in the aftermath of Bradford’s

death indicating that once Bradford had been charged, he should have been made to

change into paper clothing. Id. at 19. Plaintiffs speculate that “[s]ince [Gill] wrote




8 Notably, Butler’s affidavit indicates that when Butler had been able to speak to
Bradford earlier that day, Butler asked Bradford through the door, “You alright?”,
and Bradford responded, “Yeah.” See R. 219 ¶ 13. The record does not contain any
testimony from Otto regarding his exchanges with Butler.

                                           16
    Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 17 of 25 PageID #:3847




this she must have been observing the changes in Bradford’s demeanor after the

charges went from robbery to murder and were given to him.” Id. However, this report

is not before the Court, and speculation about what Gill did or did not observe is not

sufficient to survive summary judgment, even assuming there was evidence to

substantiate a significant shift in Bradford’s demeanor (which there is not).

Piotrowski v. Menard, Inc., 842 F.3d 1035, 1039 (7th Cir. 2016). Further, Plaintiffs

cite no authority indicating that charging an arrestee with a serious crime places

officers on notice that he may be suicidal, and the Court doubts that is the law. See

Walgren v. Heun, 2019 WL 265094, at *4 (N.D. Ill. Jan. 17, 2019) (“[I]nferring notice

based solely on the nature of the accusations against [the arrestee] suggests that

notice could be imputed to any law enforcement officer who accuses an individual of

committing a sex offense or potentially any other serious offense. The Court cannot

accept that the scope of notice stretches so broadly.”). And finally, as this Court has

previously noted, a broken camera does not itself support a constitutional claim. 9

        Plaintiffs also argue that Gill failed to ensure that detectives did not

interrogate arrestees in their cells, and that she failed to check on Bradford and the

other individuals in lockup at least twice as City policy required. R. 220 at 19. But

there is no evidence that Bradford was interrogated in his cell; in fact, the testimony

is all to the contrary. And Plaintiffs fail to point to any evidence indicating that Gill


9See R. 72 at 7; see also Brinson v. Williams, 2009 WL 3483474, at *3 (S.D. Ga. Oct.
28, 2009) (“There is no constitutional requirement . . . that a prison warden install
cameras to monitor every square inch of a prison”); White v. Brown, 2014 WL
1028650, at *7 (M.D. La. Mar. 14, 2014) (“there is no federal constitutional
requirement that cameras be installed by prison officials in state prisons”).

                                           17
     Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 18 of 25 PageID #:3848




did not conduct her cell checks, and it is undisputed that West and Jones checked on

Bradford every 15 minutes. 10 Summary judgment is proper for Gill.

         West. Plaintiffs also argue that Detention Aide West is liable because he “knew

that Bradford had been charged with murder.” R. 220 at 20-21. But as stated, the fact

of Bradford’s charge was insufficient to place West on notice of Bradford’s suicidal

ideations. Plaintiffs also contend that West is personally responsible because he “did

not stop and check to see if Bradford was dead or alive” during his rounds or

“determine if [Bradford] was ok or about to commit suicide.” Id. And Plaintiffs suggest

that West “could have moved [Bradford] closer to the desk sergeant where he could

be monitored and did not.” Id. But it is undisputed that West and Jones performed

cell checks every 15 minutes, and, lacking notice of Bradford’s suicidal ideations,

Plaintiffs fail to establish that more was required. 11 Summary judgment is proper for

West on Plaintiffs’ medical care claim.

                2.    Conditions of confinement

         An   arrestee   claiming   that   the   conditions   of   his   confinement    are

unconstitutional must show that “the totality of the defendant’s conduct in detaining

the arrestee was ‘objectively unreasonable’ under the circumstances.” Flores v.

Lackage, 938 F. Supp. 2d 759, 775 (N.D. Ill. 2013); Williams, 509 F.3d at 403. In



10 In any event, “a violation of a jail policy is not a constitutional violation enforceable
under 42 U.S.C. § 1983.” Pulera, 966 F.3d at 551.
11 Moreover, it is undisputed that West (and Jones) acted promptly and appropriately

when they discovered Bradford hanging. See Woods v. City of Chicago, 2016 WL
11702225, at *4 (N.D. Ill. Dec. 23, 2016) (indicating that the actions by law
enforcement “taken to revive or treat” the arrestee “in response to finding [his] body
hanging in a cell may be the genuine issue in a case”).

                                            18
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 19 of 25 PageID #:3849




making that assessment, courts consider several factors, including: the duration of

confinement; the nature and seriousness of the alleged constitutional violation; and

the police rationale for the alleged deprivation of rights. Flores, 938 F. Supp. 2d at

775; see also Lopez, 464 F.3d at 720. Unlike a medical care claim, a conditions of

confinement claim does not require that the defendant have notice of the arrestee’s

medical need. Saucedo, 2015 WL 3643417, at *6. Instead, “notice is merely one, non-

conclusive factor” in the analysis. Id. But in suicide cases, that notice remains

instructive. And that makes sense, because as the court observed in Alcorn v. City of

Chicago, “it is difficult to see how failure to closely observe [the arrestee] or failure to

remove [clothing] items . . . from his person would be ‘objectively unreasonable’ unless

the Defendants were on notice that [he] had a medical condition for which

unmonitored time alone or access to [his] own clothing could pose a risk to his safety.”

2018 WL 3614010, at *13 (N.D. Ill. July 27, 2018). The court in Alcorn went on to

dismiss the plaintiff’s conditions of confinement claim, concluding that even the

defendant-officers’ alleged failure to perform the required 15-minute cell checks was

not objectively unreasonable where the officers lacked notice of suicidality. Id.

       As in Alcorn, the Individual Defendants lacked notice of Bradford’s suicidal

ideations. And while it is undisputed that there were no working cameras in

Bradford’s cell and that Bradford was not provided with paper clothing and

apparently retained his pajama pants, it likewise is undisputed that the required 15-

minute cell checks were performed. And as noted, a broken camera does not itself

support a constitutional claim. Bradford also was offered food, drink, and cigarettes



                                            19
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 20 of 25 PageID #:3850




and to use the restroom on multiple occasions while in Area 2, and the ERI recordings

reflect that he was treated in a civil manner.

       Finally, Plaintiffs make much of the fact that another arrestee committed

suicide a few days after Bradford did. But that has no bearing on whether the

Individual Defendants acted in an objectively unreasonable manner with respect to

Bradford. Plaintiffs’ conditions of confinement claim fails on these facts. Cf. Alcorn,

2018   WL    3614010,   at   *13   (dismissing   conditions   of   confinement   claim

notwithstanding that defendants failed to perform 15-minute cell checks or remove

harmful clothing from arrestee’s person, and ignored banging from arrestee’s cell,

because plaintiff alleged no facts to indicate that defendants were aware that arrestee

was suicidal); Saucedo, 2015 WL 3643417, at *6 (“a reasonable jury exercising

common sense could . . . conclude that failing to restrain and monitor a detainee for

over an hour after charging him with murder, despite ready access to handcuffs and

surveillance video, is objectively unreasonable”).

       B.    Qualified Immunity

       Defendants also contend that summary judgment is proper on Plaintiff’s

Fourth Amendment claim even if Plaintiffs could establish a genuine issue of fact for

trial regarding liability, because qualified immunity shields the Individual

Defendants. “When properly applied, [qualified immunity] protects all but the plainly

incompetent or those who knowingly violate the law.” Ashcroft v. al-Kidd, 131 S. Ct.

2074, 2085 (2011). Unlike most defenses, “[t]he plaintiff carries the burden of

defeating the qualified immunity defense” once raised. Chasensky v. Walker, 740 F.3d



                                          20
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 21 of 25 PageID #:3851




1088, 1095 (7th Cir. 2014). Qualified immunity applies unless the plaintiff establishes

both that: (1) the facts, taken in the light most favorable to the plaintiff, amount to a

constitutional violation; and (2) the constitutional right at issue was “clearly

established” at the time of the alleged violation. McComas v. Brickley, 673 F.3d 722,

725 (7th Cir. 2012). A right is “clearly established” when its contours are “sufficiently

clear that a reasonable official would understand what he is doing violates that right.”

Hope v. Pelzer, 536 U.S. 730, 739 (2002). To demonstrate that’s the case, a plaintiff

must present either: (1) a closely analogous case establishing the unconstitutionality

of the defendant’s conduct; or (2) evidence that such conduct was “so patently violative

of the constitutional right that reasonable officials would know without guidance

from a court.” Estate of Escobedo v. Bender, 600 F.3d 770, 779-80 (7th Cir. 2010).

      Defendants point to the Supreme Court’s decision in Taylor v. Barkes to argue

that there is no constitutional right to the implementation of adequate suicide

prevention protocols for pretrial detainees, and no clearly established right to suicide

screening or monitoring. See R. 199 at 21-22 (citing Taylor v. Barkes, 135 S. Ct. 2042

(2015) and Saucedo, 2015 WL 3643417, at *22-23). Plaintiffs respond only by offering

Calallieri v. Shepard, 321 F.3d 616 (7th Cir. 2003), in which the court “denied

qualified immunity to a police officer who failed to report to jail personnel a detainee’s

risk of suicide.” R. 220 at 23. But Plaintiffs’ analysis goes no further than that, and

Calallieri is easily distinguished, because there, the plaintiff had established a

genuine issue regarding the defendant-officer’s notice of the risk of suicide, and here,

Plaintiffs have not. 321 F.3d at 623. Plaintiffs have failed to meet their burden to



                                           21
     Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 22 of 25 PageID #:3852




establish a genuine issue for trial concerning qualified immunity, and summary

judgment is proper for the Individual Defendants on Count III.

II.      Illinois Wrongful Death and Right of Survivorship (Counts I and II)

         Defendants claim that summary judgment is also proper for the Individual

Defendants on Plaintiffs’ claims against them under Illinois’s Wrongful Death and

Survival Acts, because they have immunity under the Illinois Tort Immunity Act

(“TIA”). Plaintiffs fail to meaningfully respond to Defendants’ argument. 12 Regarding

medical care, the TIA provides in relevant part that:

         Neither a public entity nor a public employee is liable for injury
         proximately caused by the failure of the employee to furnish or obtain
         medical care for a prisoner in his custody; but this Section shall not
         apply where the employee, acting within the scope of his employment,
         knows from his observation of conditions that the prisoner is in need of
         immediate medical care and, through willful and wanton conduct, fails
         to take reasonable action to summon medical care. Nothing in this
         Section requires the periodic inspection of prisoners.

745 ILCS 10/4-105 (emphasis added). Having determined that the Individual

Defendants were not aware of the need for care, Plaintiffs’ wrongful death and

survival action claims based on that theory necessarily fail. See Belbachir v. Cty. of

McHenry, 2012 WL 4595344, at *7 (N.D. Ill. Sept. 28, 2012) (“None of the individual


12 Instead, Plaintiffs confusingly blend their argument regarding the TIA with their
argument on qualified immunity. See R. 220 at 23-24 (stating “The Tort Immunity
Act holds that even if there is liability, the officers of a municipality are shielded from
liability through qualified immunity (745 ILCS 10/1-101).” But the two doctrines
apply to different claims. See Jain v. Bd. of Educ. of Butler Sch. Dist. 53, 366 F. Supp.
3d 1014, 1019 (N.D. Ill. 2019) (“It does not appear that qualified immunity for federal
claims extends to state-law claims under Illinois law, in any event.”); see also Collins
v. Bd. of Educ. of N. Chicago Cmty. Unit Sch. Dist. 187, 792 F. Supp. 2d 992, 999
(N.D. Ill. 2011) (“The Tort Immunity Act applies only to tort actions and does not bar
actions for constitutional violations.”).


                                            22
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 23 of 25 PageID #:3853




defendants were shown to have been subjectively aware she was at substantial risk

of suicide. Accordingly, they are entitled to summary judgment [under the Tort

Immunity Act] on these state law claims.”).

       Plaintiffs’ state law claims also fail to the extent they rely on an alleged failure

to supervise Bradford, because the TIA provides absolute immunity to the Individual

Defendants with respect to those claims. See 745 ILCS 10/4-103 (“Neither a local

public entity nor a public employee is liable for failure to provide a jail, detention or

correctional facility, or if such facility is provided, for failure to provide sufficient

equipment, personnel, supervision or facilities therein.”); Jefferson v. Sheahan, 664

N.E.2d 212, 217 (Ill. App. Ct. 1996) (“the legislature did not intend there to be an

exception for willful and wanton misconduct in section 4-103, and none may be

judicially created”). Accordingly, summary judgment is proper for the Individual

Defendants on Counts I and II.

III.   Respondeat Superior and Indemnification (Counts V and VI)

       Defendants argue that Counts V and VI against the City for respondeat

superior and indemnification must fail because the underlying claims against the

Individual Defendants do. In response, Plaintiffs argue that the underlying claims

survive summary judgment, and therefore so to should the respondeat superior and

indemnification claims as to the City. See R. 220 at 25. But the Court has concluded

that the claims against the Individual Defendants fail, so summary judgment is also

proper on Counts V and VI. See Finwall v. City of Chicago, 490 F. Supp. 2d 918, 927

(N.D. Ill. 2007) (“Because the underlying claims against the individual defendants



                                            23
     Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 24 of 25 PageID #:3854




have been dismissed, the respondeat superior claim against the City must also be

dismissed”) (citing Bachenski v. Malnati, 11 F.3d 1371, 1377-78 (7th Cir. 1993)); see

also Warfield v. City of Chicago, 565 F. Supp. 2d 948, 968 (N.D. Ill. 2008) (“To the

extent that the Court has dismissed claims against the individual Defendants,

Plaintiffs’ indemnification claims are also dismissed.”).

IV.      Monell (Count IV)

         Plaintiffs’ Monell claim, which as noted was previously bifurcated from the

claims against the Individual Defendants, alleges that the City’s ongoing failure to

repair camera equipment installed to ensure inmate safety and systematic

understaffing and failure to supervise at-risk arrestees in City lockups created

constitutionally unreasonable conditions of confinement for inmates at risk of suicide.

But having determined that Plaintiffs have not established a constitutional violation

related to Bradford’s supervision, Plaintiffs’ Monell claim fails. 13

                                      Conclusion

         The Court acknowledges the unfortunate nature of the events in this case and

empathizes with Bradford’s family over the loss of Bradford’s life. But even

construing the facts and all reasonable inferences in Plaintiffs’ favor, there is no

evidence to support that those events are legally attributable to Defendants’ actions

(or inaction). Accordingly, Defendants’ motion for summary judgment is granted in

full, R. 198, and this civil case is terminated.



13Defendants also seek summary judgment on Plaintiffs’ claim to recover the costs of
Bradford’s funeral. But having concluded that Defendants are not liable for
Bradford’s death, the Court need not reach the merits of this issue.

                                            24
 Case: 1:16-cv-01663 Document #: 234 Filed: 03/31/21 Page 25 of 25 PageID #:3855




                                            ENTERED:




                                            _______________________
                                            Honorable Thomas M. Durkin
                                            United States District Judge

Dated: March 31, 2021




                                       25
